UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6152


MELVIN CORNNELL DODSON,

                Petitioner – Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                Respondent – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:10-cv-00019-jlk-mfu)


Submitted:   June 24, 2010                  Decided:   June 30, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melvin Cornnell Dodson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Melvin Cornnell Dodson seeks to appeal the district

court’s order denying his 28 U.S.C. § 2254 (2006) petition as

successive.       We dismiss Dodson’s appeal as moot.                          “[A] case is

moot   when     the       issues      presented      are    no    longer      ‘live’    or   the

parties    lack       a    legally       cognizable        interest     in    the   outcome.”

United    States          v.    Hardy,    545 F.3d 280,   283   (4th     Cir.    2008)

(internal quotation marks omitted).                        “[I]f an event occurs while

a case is pending on appeal that makes it impossible for the

court to grant any effectual relief whatever to a prevailing

party, the appeal must be dismissed.”                            Incumaa v. Ozmint, 507
F.3d 281,    286           (4th   Cir.      2007)      (internal     quotation       marks

omitted).

              The district court dismissed Dodson’s § 2254 petition

as   successive;          however,       during      the    pendency     of    this    appeal,

Dodson filed a Federal Rule of Civil Procedure 59 motion in the

district court.            Upon consideration of that motion, the district

court vacated its January order and reinstated Dodson’s § 2254

petition.       Thus, because there is no relief we can grant Dodson

on appeal, we dismiss the appeal as moot.                         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                    DISMISSED

                                                 2